COURT OF APPEALS OF VIRGINIA


Present: Judges Petty, Beales and Senior Judge Coleman
Argued at Richmond, Virginia


FREDDIE W. ROBINSON, JR.
                                                              MEMORANDUM OPINION * BY
v.     Record No. 0465-09-2                                   JUDGE SAM W. COLEMAN III
                                                                    APRIL 5, 2011
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                              Walter W. Stout, III, Judge

                 Shannon L. Taylor (Boone Beale, on brief), for appellant.

                 Karen Misbach, Assistant Attorney General (Kenneth T.
                 Cuccinelli, II, Attorney General, on brief), for appellee.


       Freddie W. Robinson, Jr. was convicted following a jury trial of felony obtaining or

attempting to obtain utility service by fraud in violation of Code § 18.2-187.1. On appeal,

Robinson contends the Commonwealth failed to demonstrate the value of the services he stole or

tried to steal was at least $200. For the reasons that follow, we disagree and affirm the trial

court’s decision.

                                          BACKGROUND

       On appeal, we review the evidence in the “light most favorable” to the Commonwealth.

Commonwealth v. Hudson, 265 Va. 505, 514, 578 S.E.2d 781, 786 (2003) (citation omitted).

That principle requires us to “‘discard the evidence of the accused in conflict with that of the

Commonwealth, and regard as true all the credible evidence favorable to the Commonwealth and

all fair inferences that may be drawn therefrom.’” Kelly v. Commonwealth, 41 Va. App. 250,


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
254, 584 S.E.2d 444, 446 (2003) (en banc) (quoting Watkins v. Commonwealth, 26 Va. App.

335, 348, 494 S.E.2d 859, 866 (1998)).

          So viewed, the evidence proved that the gas meter at Robinson’s residence was removed

on March 22, 2007 because his account was delinquent in an amount in excess of $3,000. On

January 9, 2008, Carl Shaw, an investigator for the Department of Public Utilities, visited

Robinson’s house. Shaw observed a metal flex line connecting Robinson’s house to the city gas

line. Robinson admitted to Shaw that he had had someone connect the line for him. Shaw noted

that the service valve was activated, indicating gas was flowing into the house.

          The Commonwealth introduced documents detailing Robinson’s monthly gas

consumption and billing history from April 21, 2005 through March 22, 2007. The documents

demonstrated that from late April through December 2005, Robinson consumed over $1,300

worth of gas. From April through December 2006, he consumed over $1,000 worth of gas. The

record reveals the house was equipped with a gas furnace. Robinson conceded on brief and at

oral argument that the furnace’s pilot light was lit at the time Shaw visited the property.

Although Robinson denied at trial that he told Shaw he had arranged for the gas to be connected,

he admitted he was aware of the illegal connection and did not contact the city regarding the

matter.

          Robinson presented the testimony of Mark Lee, a furnace repairman. Lee testified he

responded to Robinson’s service call “in the fall time” of 2007 and determined the furnace’s

blower was not functioning. He explained that when he examined the furnace, gas was available

to it, but that without a functioning blower, the furnace would not produce heat or use any gas.

He did not repair the equipment while there. Robinson testified the furnace stopped working in

March 2007 before his gas service was cut off and that he had not consumed any gas during the

relevant time period.

                                                -2-
       In his motion to set aside the jury’s guilty verdict, Robinson argued the Commonwealth

had failed to demonstrate the value of any gas consumed was $200 or more and, thus, the

evidence was insufficient to support the felony conviction. The trial court overruled the motion,

noting there was testimony regarding the amount of money Robinson would have needed to pay

in order to restore service to the residence as well as the evidence regarding past usage of gas

during comparable time periods.

                                            ANALYSIS

       In reviewing the sufficiency of the evidence, the jury’s verdict “shall not be set aside

unless it appears from the evidence that [the verdict] is plainly wrong or without evidence to

support it.” Code § 8.01-680; see Traverso v. Commonwealth, 6 Va. App. 172, 176, 366 S.E.2d

719, 721 (1988). “The credibility of a witness and the inferences to be drawn from proven facts

are matters solely for the fact finder’s determination.” Marable v. Commonwealth, 27 Va. App.

505, 509, 500 S.E.2d 233, 235 (1998) (internal citation omitted). “This Court does not substitute

its judgment for that of the trier of fact.” Hunley v. Commonwealth, 30 Va. App. 556, 559, 518

S.E.2d 347, 349 (1999) (citing Cable v. Commonwealth, 243 Va. 236, 239, 415 S.E.2d 218, 220

(1992)). The only relevant inquiry is “whether . . . any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,

319 (1979) (emphasis in original).

       The indictment charged that Robinson “did unlawfully and feloniously obtain or attempt

to obtain . . . gas . . . having a value of $200 or more, by the use of any scheme, device, means

[or] method . . . with intent to avoid payment of lawful charges therefor,” citing Code

§ 18.2-187.1(B).

       Code § 18.2-187.1 provides, in relevant part:

               B. It shall be unlawful for any person to obtain or attempt to
               obtain oil, electric, gas, water, telephone, telegraph, cable
                                                -3-
               television or electronic communication service by the use of any
               scheme, device, means or method, or by a false application for
               service with intent to avoid payment of lawful charges therefor.

                           *       *       *       *      *       *       *

               D. Any person who violates any provisions of this section, if the
               value of service, credit or benefit procured is $ 200 or more, shall
               be guilty of a Class 6 felony; or if the value is less than $ 200, shall
               be guilty of a Class 1 misdemeanor.

       The Commonwealth’s attorney argued in closing: “The evidence before you is clear,

based on the conducts [sic] of the parties, that the defendant did, indeed, attempt to obtain – [w]e

don’t know if absolutely obtained, but through his conduct, attempted to obtain gas services and

benefits valued at, at least, in the thousands of dollars . . . .” The jury returned the following

verdict: “We the jury, find the defendant guilty of knowingly obtaining or attempting to obtain,

with the intent to defraud, gas service with the value of such service, credit, or benefit procured

or attempted was $200 or more.” (Emphasis added).

       On appeal, Robinson asserts “there was no evidence of the actual cost incurred during the

period alleged in the indictment; there was no evidence of the value of the gas used during the

time period between March 2007 and January 9, 2008 . . . .” (Emphasis added). Robinson

argues the Commonwealth’s evidence needed to prove beyond a reasonable doubt that the value

of the gas service that appellant actually obtained was at least $200.

       As noted above, the jury concluded the evidence demonstrated Robinson either actually

obtained $200 worth of gas or attempted to obtain such an amount of gas. It is unclear from the

jury’s verdict whether the jury believed Robinson actually obtained that amount of gas or just

attempted to obtain it. Thus, we hold that the evidence is sufficient to support the jury’s finding

that the value of the service Robinson actually received exceeded $200 or, alternatively, the

value of the service that Robinson attempted and intended to obtain was in excess of $200. The



                                                 -4-
evidence as to value of the gas service received and that Robinson attempted to obtain was

sufficient to support the jury’s verdict.

       “Code § 18.2-187.1 is a species of larceny. As such, the ‘value of service, credit or

benefit procured’ is to be measured at the time the services were taken.” Penley v.

Commonwealth, 51 Va. App. 166, 169, 655 S.E.2d 746, 747 (2008). To sustain a conviction for

attempted larceny, the evidence must demonstrate 1) the intent to commit the underlying crime,

and 2) an overt, yet ineffectual, act towards the completion of that crime. See Jay v.

Commonwealth, 275 Va. 510, 525, 659 S.E.2d 311, 319-20 (2008). Here, because the larceny

offense, as defined under the statute, is both (1) a continuing offense for which actual value will

accumulate with each day’s usage, and (2) an attempt to obtain the value of future service,

whether the value is in excess of $200 is not limited to the value of gas consumed but also

includes the value of the gas services that Robinson attempted to obtain. 1

       Value, like any other fact in a case, may be proved by circumstantial evidence. See

Veney v. Commonwealth, 212 Va. 805, 806, 188 S.E.2d 80, 81 (1972). “[D]irect proof of a fact

is not essential if circumstantial evidence proves the same fact and at the same time excludes

every reasonable hypothesis to the contrary.” Id.

       Evidence of Robinson’s past use of gas at his residence during the corresponding times of

the year was relevant and material to prove the value of the gas services Robinson fraudulently

took or attempted to take during the comparable period after he reconnected the service and,

accordingly, proved the value of the gas Robinson took or attempted to take was well over $200.

Evidence of past use of utilities can demonstrate the amount and value of utilities stolen during

       1
          It is noteworthy that the General Assembly included in Code § 18.2-187.1 a provision
that an “attempt” to obtain services that would be valued in excess of $200 is a felony violation,
rather than requiring the Commonwealth to rely upon the general criminal attempt statute, Code
§ 18.2-26.

                                                -5-
similar time periods. See, e.g., Woods v. Illinois, 78 N.E. 607 (Ill. 1906); Kalamazoo v.

Standard Paper Co., 148 N.W. 743 (Mich. 1914); Illinois v. Kraus, 37 N.E.2d 182 (Ill. 1941). In

Timm v. New York State Public Service Commission, 534 N.Y.S.2d 466 (N.Y. App. Div. 1988),

the Supreme Court of New York, Appellate Division, accepted evidence of Timm’s utility usage

prior to the date he diverted the utility to calculate the amount of utility service he stole, finding

that “method to be the most accurate inasmuch as the tampering by petitioner’s household

precluded an exact estimate.” Id. at 468. Similarly, in this case, by bypassing the gas meter,

Robinson prevented an exact computation of the amount of gas he illegally obtained.

       When the value of goods taken is at issue, “the facts and circumstances proven [must be]

such as to permit an intelligent and probable estimate of the amount of damages or loss

sustained.” Gertler v. Bowling, 202 Va. 213, 215, 116 S.E.2d 268, 270 (1960). Although the

Commonwealth did not prove the exact value of the services Robinson took or attempted to take,

the evidence of his prior gas usage demonstrated the value of the services necessary to operate

his furnace during cold weather would necessarily far exceed $200.

                       “There is no distinction in the law between the weight or
               value to be given to either direct or circumstantial evidence.”
               Muhammad v. Commonwealth, 269 Va. 451, 479, 619 S.E.2d 16,
               31-32 (2005), cert. denied, 547 U.S. 1136 (2006). Our Supreme
               Court has held that “‘circumstantial evidence is competent and is
               entitled to as much weight as direct evidence[,] provided that the
               circumstantial evidence is sufficiently convincing to exclude every
               reasonable hypothesis except that of guilt.’” Finney v.
               Commonwealth, 277 Va. 83, 89, 671 S.E.2d 169, 173 (2009)
               (quoting Dowden v. Commonwealth, 260 Va. 459, 468, 536 S.E.2d
               437, 441 (2000)). Furthermore, circumstantial evidence “is not
               viewed in isolation.” Muhammad, 269 Va. at 479, 619 S.E.2d at
               32. “While no single piece of evidence may be sufficient, the
               combined force of many concurrent and related circumstances,
               each insufficient in itself, may lead a reasonable mind irresistibly
               to a conclusion.” Id. (citation omitted).

Brown v. Commonwealth, 54 Va. App. 107, 119, 676 S.E.2d 326, 332 (2009).



                                                 -6-
       This Court employs a deferential standard of review “not only to the historical facts

themselves, but the inferences from those facts as well.” Cooper v. Commonwealth, 54 Va. App.

558, 572, 680 S.E.2d 361, 368 (2009) (internal quotation marks and citation omitted). “The

inferences to be drawn from proven facts, so long as they are reasonable, are within the province

of the trier of fact.” Hancock v. Commonwealth, 12 Va. App. 774, 782, 407 S.E.2d 301, 306

(1991). Here, based upon the evidence of Robinson’s behavior and past usage of the utility, the

jury reasonably inferred Robinson diverted the gas to his residence in order to continue to use the

gas as he had done in the past.

       Due to a delinquency in his account exceeding $3,000, Robinson’s gas service was

disconnected in March of 2007. He admitted that sometime thereafter his gas line was

reconnected without authorization but with his knowledge and without him paying the

delinquency. The evidence further proved that as of January 9, 2008, gas “was entering the

residence,” thus indicating that Robinson was actually consuming gas at his house on that date.

Furthermore, although the factfinder was entitled to disregard the testimony of Lee that the

furnace’s blower was not working, Lee confirmed that gas was available to the furnace at the

time he examined it, proving that the illegal connection had been made, at the latest, in the fall of

2007. The fact that Robinson had a furnace repairman look at the furnace several months after

his gas had been disconnected is further evidence in support of the jury’s verdict that he intended

to continue to use the illegally obtained services, as it suggests Robinson sought to heat the

residence during the winter months with the gas-powered furnace. In fact, Robinson admitted at

trial that he was aware of the illegal connection and explained he sought to repair the furnace

because his tenant recently had “complained about how chilly it was” in the residence, thus

indicating the baseboard heat he claimed he was using to heat the house was inadequate.

Furthermore, in order to heat the house with the same furnace he had used in the past, Robinson

                                                -7-
would necessarily have to consume a similar amount of gas and the cost or value of such service

would be comparable to his prior usage.

       Therefore, the circumstantial evidence in its entirety, including the evidence of

Robinson’s past gas usage, his admissions, and the evidence regarding when gas was available

and actually being used at the residence, adequately demonstrated Robinson used or attempted to

use over $200 of gas.

       Thus, we find the evidence was sufficient to prove the actual value of the gas that

Robinson used or attempted to use after reconnecting the service after it had been disconnected

in March of 2007 and January 9, 2008 was far in excess of $200.

       For the foregoing reasons, we find the Commonwealth’s evidence was competent, was

not inherently incredible, and was sufficient to prove beyond a reasonable doubt that appellant

was guilty of obtaining or, at a minimum, attempting to obtain at least $200 worth of utility

service by fraud.

       Accordingly, the decision of the trial court is affirmed.

                                                                                           Affirmed.




                                               -8-
Petty, J., concurring.

       The majority concludes that “the evidence is sufficient to support the jury’s finding that

the value of the service Robinson actually received exceeded $200 or, alternatively, the value of

the service that Robinson attempted and intended to obtain was in excess of $200.” Supra at 4. I

agree with the latter conclusion, but disagree with the former. Therefore, for the reasons I

discuss below, I concur only in the judgment of the opinion.

       In this case, the Commonwealth unquestionably established that the City of Richmond

disconnected Robinson’s gas service on March 22, 2007, and that Robinson reconnected the gas

line on some unknown date prior to January 9, 2008. The Commonwealth also unquestionably

established that between April 2005 and March 2007, Robinson’s monthly gas bills from the

City of Richmond ranged from a high of $655.26 in March 2007 to a low of $22.90 in September

2006 and averaged $418.75 for the five months prior to the termination of service. 2 It is from

this evidence the Commonwealth argues that the jury properly inferred that Robinson obtained

natural gas from the City of Richmond having a value of $200 or more. Because I find this to be

an inference built upon a speculative inference, I believe that it is simply an inference too far.

       To be sure, “[i]nferences and presumptions are a staple of our adversary system of

factfinding.” Cnty. Court v. Allen, 442 U.S. 140, 156 (1979). Logic dictates that it should be

permissible for “the trier of fact to determine the existence of an element of the crime—that is,


       2
          The only other evidence relevant to the value of the gas Robinson consumed after he
reconnected his service came from Marvin Lee, a heating and air conditioning repairman. Lee
testified that sometime in the fall of 2007, Robinson called him out to repair his gas furnace. Lee
found that “gas was available” for the furnace to operate, but that the blower motor was not
functioning and thus the furnace was inoperable. Lee left without replacing the motor because
Robinson could not afford to have it replaced. While the majority states Robinson conceded that
“the furnace pilot light was lit at the time Shaw visited the property,” supra at 2 (emphasis
added), I do not believe that the statement by appellant’s counsel was anything more than a
simple slip of the tongue. Shaw testified unequivocally that he did “not enter the address at all”
(J.A. at 43) and that “[f]rom the evidence that [he] saw, [he] didn’t feel the need was necessary”
to go inside and check to see if gas was being used (J.A. at 103).
                                                 -9-
an ‘ultimate’ or ‘elemental’ fact—from the existence of one or more ‘evidentiary’ or ‘basic’

facts.” Id. “Thus, a factfinder may ‘draw reasonable inferences from basic facts to ultimate

facts,’ unless doing so would push ‘into the realm of non sequitur.’” Holloway v.

Commonwealth, 57 Va. App. 658, 664, __ S.E.2d __, __ (2011) (en banc) (quoting Haskins v.

Commonwealth, 44 Va. App. 1, 10, 602 S.E.2d 402, 406 (2004), and Thomas v. Commonwealth,

48 Va. App. 605, 608, 633 S.E.2d 229, 231 (2006)). However, “[a]n inference loses its

rationality . . . when it becomes so attenuated as to appear to stand alone, deriving none of its

probative strength from the proven basic facts.” Thomas, 48 Va. App. at 608, 633 S.E.2d at 231.

While courts have often discussed inferences in the context of the constitutionality of statutory

inferences, the rationale used applies equally to the reasonableness of inferences flowing from

the evidence presented. Thus, in evaluating whether an inference is permissible, “‘there are

limits. It is essential that there shall be some rational connection between the fact proved and the

ultimate fact [inferred], and that the inference of one fact from proof of another shall not be so

unreasonable as to be . . . purely arbitrary . . . .’” Jennings v. Commonwealth, 155 Va. 1075,

1080, 156 S.E. 394, 396 (1931) (quoting McFarland v. Am. Sugar Ref. Co., 241 U.S. 79, 86

(1916)). I believe that an inference “must be regarded as ‘irrational’ or ‘arbitrary,’ and hence

[unreasonable], unless it can at least be said with substantial assurance that the [inferred] fact is

more likely than not to flow from the proved fact on which it is made to depend.” Leary v.

United States, 395 U.S. 6, 36 (1969).

       Here, while the Commonwealth did establish the cost of the gas Robinson consumed in

prior months, it did not provide any evidence to establish that the variables inherent in the

calculation of that cost remained relatively constant during the period in question. Specifically,

the Commonwealth did not offer any evidence to establish that the price of the gas per cubic foot

or the volume of the gas consumed, the two factors that determine the monthly bill, remained

                                                - 10 -
comparable. The volume of gas consumed is itself a variable, determined both by the number of

gas appliances in use and, in the case of a furnace, the need for heat. The Commonwealth did

not establish either of these determinative facts. There was no evidence that the gas appliances

in use from April 2005 through March 2007 were in use after the gas line was reconnected. In

fact, the evidence was just to the contrary. The furnace, the only gas appliance proven to be in

the house, was not operational at the beginning of the 2007–2008 heating season. Additionally,

the Commonwealth presented no evidence that the need for heat, as determined by, inter alia, the

outside temperatures during the relevant period, was comparable to what it had been in previous

years. Finally, the price of natural gas, like all commodities, fluctuates, 3 and the Commonwealth

did not present any evidence to establish its range of fluctuation during the months in question.

       While I agree with the majority that evidence of past use of utilities can be probative of

the amount and value of utilities stolen during similar periods, it is incumbent on the

Commonwealth to establish that the periods were, in fact, similar. 4 Here, in order to reach that


       3
          In a report presented to the Richmond City Council, the City Auditor stated the obvious:
“The price of natural gas is affected by numerous factors such as weather, economic activity, and
availability of supplies. Depending upon the timing and the strength of these factors, the price of
natural gas can increase or decrease significantly.” Dep’t of Pub. Utils., Audit Report No.
2007-05, Natural Gas Hedging Practices Review 7 (2006).
       4
          The majority cites Illinois v. Kraus, 37 N.E.2d 182 (Ill. 1941); Woods v. Illinois, 78
N.E. 607 (Ill. 1906); City of Kalamazoo v. Standard Paper Co., 148 N.W. 743 (Mich. 1914); and
Timm v. New York State Public Service Commission, 534 N.Y.S.2d 466 (N.Y. App. Div. 1988),
to support its conclusion that “[e]vidence of past use of utilities can demonstrate the amount and
value of utilities stolen during similar time periods.” Supra at 5-6. I do not believe that any of
these opinions are instructive on how the Commonwealth can establish that the time periods are
in fact similar. Timm involved a civil administrative appeal of a utility company’s billing of a
customer for un-metered electrical service. 534 N.Y.S.2d at 467. Without analysis, the court
simply stated that an extrapolation based on prior usage was “the most accurate [method of
computation] inasmuch as the tampering by petitioner’s household precluded an exact estimate.”
Id. at 468. Standard Paper Co. likewise involved a civil case in which the utility company
claimed damages “for the highest amount of water which could possibly have been used by the
defendant.” 148 N.W. at 747. There the court simply stated, “Taking the water in the way it did,
the defendant must bear the risk of uncertainty thus produced.” Id. In Woods, the only issue
regarding the value of the gas stolen was whether the amount of gas illegally obtained each day
                                                 - 11 -
conclusion, the jury would have had to speculate as to exactly when Robinson reconnected the

gas line, speculate that the same gas appliances remained in use, speculate that the outside

temperatures were approximately the same, and speculate that the price of gas remained

relatively constant. This, I believe, stretches the inference relied on by the Commonwealth into

the realm of non sequitur. As a result, I disagree with the majority’s apparent conclusion that the

Commonwealth’s evidence was sufficient to prove that the value of natural gas Robinson

actually consumed met the statutory threshold of $200.

       That having been said, I believe that when Robinson reconnected his gas supply, he did

so in an attempt to obtain $200 or more worth of gas. Thus, I believe the evidence does support

the jury’s alternative finding that Robinson attempted to steal that amount of gas.

       Robinson was indicted for “unlawfully and feloniously obtain[ing] or attempt[ing] to

obtain . . . gas . . . having a value of $200 or more . . . with intent to avoid payment of lawful

charges therefor.” (Emphasis added). In his closing argument to the jury, the Commonwealth’s

attorney argued: “The evidence before you is clear, based on the conducts [sic] of the parties,

that the defendant did, indeed, attempt to obtain—[w]e don’t know if absolutely obtained, but

through his conduct, attempted to obtain gas services and benefits valued at, at least, in the

thousands of dollars . . . .” The jury, in its verdict, found Robinson “guilty of knowingly

obtaining or attempting to obtain with the intent to defraud gas service” worth more than $200.



could be treated as a continuous taking for purposes of establishing value. 78 N.E. at 608.
Finally, in Kraus, the defendant was convicted of petit larceny of less than $15 worth of water.
37 N.E.2d at 183. The issue of the precise value of the water was not before the court. The
defendant contended that there was no proof as to what, if any, amount of water was stolen. Id.
at 186. The court simply noted that (1) the water department records showed that water bills
decreased approximately $150 a month six months prior to the discovery of the theft, and
(2) there was evidence that the water pipes were clogged with fish that stopped the meter from
registering. Id. The court then concluded, “To show that water was stolen, the People had to
show water went through the tapping pipe. They did make such a showing and the question as to
the value of the water thus taken was one for the jury.” Id.

                                                - 12 -
       “[A]n attempt to commit a crime consists of two elements: ‘(1) [t]he intent to commit a

crime; and (2) a direct act done towards its commission, but falling short of the execution of the

ultimate design.’” Jay v. Commonwealth, 275 Va. 510, 525, 659 S.E.2d 311, 319 (2008) (second

alteration in original) (quoting Glover v. Commonwealth, 86 Va. 382, 385, 10 S.E. 420, 421

(1889)). Here, the evidence clearly supports the inference that Robinson reconnected the gas line

in order to heat his house. 5 Based on his prior gas bills, Robinson surely must have known that

had the City not discovered the reconnected line and had the diversion gone on indefinitely, he

would have obtained well in excess of $200 worth of natural gas. Thus, I conclude that when

Robinson reconnected the gas line—a direct act done towards the commission of the offense—he

did so with the intent to obtain natural gas worth $200 or more. Accordingly, I concur in the

holding of the majority that the evidence was sufficient to support Robinson’s conviction under

Code § 18.2-187.1 for an attempt to illegally obtain gas worth $200 or more from the City of

Richmond.




       5
         The fact that Robinson was unable to exploit his illegal source of gas because the
furnace was not working is irrelevant. While it might have been factually impossible for him to
use over $200 worth of gas, that does not prevent his conviction for an attempt to do so. See Hix
v. Commonwealth, 270 Va. 335, 342, 619 S.E.2d 80, 84 (2005) (“‘[W]hat is usually referred to
as “factual impossibility” is no defense to a charge of attempt. That is, if what the defendant
intends to accomplish is proscribed by the criminal law, but he is unable to bring about that result
because of some circumstances unknown to him when he engaged in the attempt, then he may be
convicted.’” (quoting 2 Wayne R. LaFave & Austin W. Scott, Jr., Substantive Criminal Law
§ 11.5(a)(2) (2d ed. 2003))).
                                                - 13 -